DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Status of Claims
Claims 2, 3 and 5 are cancelled. Claim 1 is amended. Claims 1 and 9 are independent claims. Claims 9 and 10 are withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 9 (Cancelled).
Claim 10 (Cancelled).
Claims 9 and 10 are cancelled as being directed to invention, non-elected without traverse in communication dated 07/07/2021.
Allowable Claims
Claims 1, 4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Egashira et al (US 6514335 B1, “Egashira”) teaches a silicon single crystal growth method, but does not teach, disclose or reasonably suggest that  “…the total heat output of the heating module when forming the first stage crystal is from 93% to 97% of the total heat output of the heating module in the shoulder-forming step, the total heat output of the heating module when forming the tail crystal is from 93% to 97% of the total heat output of the heating module when forming the third stage crystal, the total heat output of the heating module when forming the second stage crystal is from 93% to 97% of the total heat output of the heating module when forming the first stage crystal, and the total heat output of the heating module when forming the third stage crystal is from 93% to 97% of the total heat output of the heating module when forming the second stage crystal, and wherein each of a volume of the first stage crystal, a volume of the second stage crystal, and a volume of the third stage crystal is from 23% to 32% of a volume of the mono-crystalline silicon ingot” as recited in claim 1. Claims 4 and 6-8 are allowable because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/           Primary Examiner, Art Unit 1714